Citation Nr: 0301295	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  01-05 393a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of a 
laceration of the right middle, ring and little fingers 
classified for rating purposes as "severed ulnar digital 
nerve, right ring finger, free flexor graft to right 
middle, ring and little fingers, with neurorrhaphy ulnar 
digital nerve, right little finger," currently evaluated 
as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from August 1977 
to July 1993.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by 
the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for an increased rating for service-
connected residuals of a laceration of the right middle, 
ring and little fingers.  A hearing at the RO was 
scheduled at the veteran's request for a date in October 
2002 but the veteran did not report at the designated 
place and time.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that, for the reasons that follow, this case is not 
yet ready for appellate disposition.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002), which eliminated the well-grounded 
claim requirement, expanded the duty of VA to notify the 
claimant and representative, and enhanced VA's duty to 
assist an claimant in developing the information and 
evidence necessary to substantiate a claim.  

In August 2001 VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  
Except for the amendments to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 
5103).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
See VCAA, Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions 
of the VCAA) was not retroactively applicable to decisions 
of the Board entered before the effective date of the VCAA 
(Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 (Fed. 
Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not 
apply to claims or appeals pending on the date of 
enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to 
hold that the VCAA is retroactively applicable to claims 
pending on the date of enactment.  Further, the 
regulations issued to implement the VCAA are to be 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by 
VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA.  

This matter arises from an appeal filed by the veteran 
from the RO's denial of an increased rating for a service-
connected right hand disability in November 2000.  
Although the case was not thereafter certified to the 
Board for appellate review until December 2002, more than 
a year after the effective date of the VCAA, the record 
shows that the RO's compliance with the new law has been 
inadequate.  The RO has not provided the claimant any 
letter to notify him of the requirements of the law, 
either in general terms or as it applies to his particular 
claim, nor has assistance been offered to him with regard 
to the identification and procurement of evidence to 
support his claim.  In particular, the RO has not provided 
notice to the claimant and his representative, either by a 
notice letter of its own or by adopting a recommended VCAA 
notice letter provided by the Veterans Benefits 
Administration, as to the division of responsibilities 
between VA and the claimant in obtaining evidence.  
Nothing in the file even acknowledges the existence of the 
VCAA.  The RO did provide a truncated citation of part of 
the new VCAA regulatory scheme and affirmed that it had 
complied in the supplemental statement of the case of June 
2002.  While the Board can sympathize that the RO did take 
action to develop the record, including an additional VA 
examination, the Board must still find on that on this 
record the notification requirements are well short of 
what is now adequate under the VCAA.  The case is 
therefore remanded so that the RO can undertake the 
procedural and evidentiary development required by the new 
law.  See Quartuccio v. Principi, 16 Vet. App 83 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran has reported in statements in the file that he 
is in receipt of VA medical treatment for the service-
connected hand disability at the VA community based 
outpatient clinic in Show Low, Arizona.  Therefore, the 
development required on remand must include, but is not 
limited to, procurement of all relevant treatment records 
from this facility.  

In view of the foregoing, the case is remanded to the RO 
for the following actions:  

1.  The RO must undertake all 
notification and development actions 
required by the VCAA and its 
implementing regulations.  See also 
Quartuccio v. Principi, 16 Vet. App 183 
(2002).  

2.  The development of the documentary 
record should include, but not be 
limited to, the following:  

a.  Procurement of all 
available outpatient treatment 
records from the VA outpatient 
clinic in Show Low, Arizona: 
2450 Show Low Lake Road, Suite 
1, Show Low, Arizona 85901.  
The requested records should 
cover the period since August 
1999.  

b.  A request that the veteran 
provide a list of all other VA 
and non-VA health care 
providers who have examined or 
treated him for his service-
connected hand disability since 
August 1999.  All available 
records should be obtained from 
each provider identified.  

3.  When the documentary record is 
complete, the RO should determine 
whether a further physical examination 
of the veteran (including neurological 
evaluation) is necessary to satisfy the 
duty to assist and should proceed to 
schedule any examination deemed 
warranted.  

4.  Upon completion of the foregoing, 
the RO should readjudicate issue on 
appeal.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the applicable period of 
time to respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this remand is 
to obtain additional development and adjudication.  The 
Board does not intimate any opinion as to the merits of 
the case or the disposition ultimately warranted in the 
veteran's appeal.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



